NO. 07-02-0326-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL E

                                  OCTOBER 3, 2002

                         ______________________________


                       MICHAEL LEE GONZALES, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B12954-9804; HONORABLE ED SELF, JUDGE

                        _______________________________

Before REAVIS and JOHNSON, JJ., and Boyd, S.J.1


      Appellant Michael Lee Gonzales filed a Motion to Dismiss Appeal on September 30,

2002, averring that he no longer wishes to prosecute his appeal. The Motion to Dismiss

is signed by both appellant and his attorney.




      1
       John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.
      Without passing on the merits of the case, appellant’s motion for voluntary dismissal

is granted and the appeal is hereby dismissed. Tex. R. App. P. 42.2. Having dismissed




the appeal at appellant’s personal request, no motion for rehearing will be entertained and

our mandate will issue forthwith.




                                                 Phil Johnson
                                                  Justice




                                            2
Do not publish.




                  3